Citation Nr: 0322628	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  98-00 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder. 

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for dysthymic disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The appellant served on active duty from March 1996 to April 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
that denied the above claims.  

As to the claim of entitlement to service connection for 
dysthymic disorder, additional evidentiary development is 
required as will be further explained in the remand portion 
of this document.  



FINDINGS OF FACT

1.  There is clear and unmistakable evidence indicating that 
the veteran had a right knee disorder that existed prior to 
her entrance into active service.

2.  The clinical evidence does not reflect that the veteran 
has a current right knee disorder or disability.  There is no 
post-service clinical evidence of physical disability or 
limitation, and X-ray films of the right knee are negative.  

3.  There is clear and unmistakable evidence indicating that 
the veteran experienced headaches prior to her period of 
active service.  Headaches were complained of and treated 
during service.

4.  A competent medical opinion by a VA examiner indicates 
that the veteran's pre-existing headaches were aggravated by 
military service.  




CONCLUSIONS OF LAW

1.  The veteran is not entitled to service connection for a 
right knee disorder.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.306.

2.  Service connection for headaches, by aggravation, is 
warranted. 38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 C.F.R. § 
3.306 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

There has been a significant change in the law during the 
pendency of this appeal.  In November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate her claims and inform 
him whether she or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified by means of the discussions in a September 1997 
rating decision, November 1997 statement of the case (SOC), 
January 2003 supplemental statement of the case (SSOC), and 
in a letter from the RO dated in April 2003 of the applicable 
law and reasons for the denial of her claims.  She has been 
informed, therefore, of what the evidence needs to show in 
order for service connection to be granted.  VA has also 
informed the veteran of the type of information and evidence 
necessary to substantiate her claims, and of who is 
responsible for producing evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2002).  Here, all available service medical 
records have been obtained.  In April 2003, the veteran was 
requested to identify any evidence pertinent to her claims.  
No response was received.  There is no indication of any 
additional relevant records that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  The veteran was afforded a VA examination in August 
1997.  Additional examination and opinions are not warranted 
in this case.  A medical opinion pertaining to the claim of a 
right knee disorder is unnecessary because the record does 
not contain evidence of a current right knee disorder.  See 
38 C.F.R. § 3.159(c)(4)(A).  

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  No useful purpose would be 
served in remanding this matter for more development.  

Factual Background

The service medical records reflect that upon enlistment 
examination conducted in July 1995, an abrasion scar of the 
right knee was shown.  Examination of the lower extremities 
was normal and no neurological or psychiatric abnormalities 
were noted.  A March 1996 record indicates that the veteran 
fell, injuring her right knee.  It appears that a notation of 
a 4-year history of knee problems was made and that the 
veteran reported that she had a history of a slipping 
kneecap.  X-ray films of the knee were normal.  Assessments 
of patellofemoral syndrome and a right knee contusion were 
made.  An April 1996 entry reveals that the veteran reported 
that a diagnosis of "sliding knee cap" was made when she 
was 16 or 17.  From April to June 1996, the veteran continued 
to be treated for patellofemoral syndrome.  A June 1996 
record reflects that she was using a knee brace for 
stabilization.  That same month, the veteran continued to 
complain of knee pain, which was diagnosed at that time as 
probable MCL sprain.

The service medical records also document complaints of 
migraine headaches in August and September 1996.  A medical 
board evaluated the veteran in November 1996 in conjunction 
with a primary diagnosis of dysthymic disorder.  At that 
time, she gave a history of symptoms since high school, which 
included migraine headaches.  A secondary Axis I diagnosis of 
stress-related psychological response affecting 
gastrointestinal disturbance and headaches was made.  The 
medical board recommended separation from service.  A 
February 1997 record indicates that the veteran had been 
treated for a sinus infection and that after, her headaches 
were less frequent.  A separation examination was conducted 
in February 1997, which revealed that the lower extremities 
were normal and no neurological or psychiatric abnormalities 
were noted.  A summary of the veteran's conditions included 
patellofemoral syndrome since high school and a diagnosis of 
migraines.  

A VA medical examination was conducted in August 1997.  The 
veteran reported that during service, she slipped and fell in 
the snow, injuring her right knee.  Following that injury, 
she reported experiencing knee discomfort.  She stated that, 
since service, her knee has bothered her much less because 
she is not doing any running.  Physical examination of the 
knee was essentially negative.  There was no pain on 
manipulation of the patella, range of motion was normal and 
there was no swelling.  The only symptom noted was slight 
crepitation.  A diagnosis of no disease of the knee was made.  
X-ray films of the right knee revealed that no fracture, 
dislocation or abnormality was shown.  There was no 
indication of arthropathy or effusion.  

A VA neurological examination was also conducted in August 
1997.  The veteran reported that she had experienced 
headaches in high school, with accompanying symptoms 
including nausea, vomiting and photophobia, occurring every 
three to four months.  She stated that, during service, her 
headaches increased in frequency to at least once a month.  
Although neurological examination was described as normal, 
the examiner determined that a diagnosis of migraine 
headaches was warranted.  The examiner felt that the 
frequency of the veteran's headaches would be increased by 
stressful situations and the intensity of her psychiatric 
problems.  It was noted that her history showed a definite 
increase in frequency during service, and some decrease since 
discharge.  The examiner opined that there was a definite 
aggravation of her migraines by military service.  

The veteran underwent further neurological evaluation by VA 
in August 1997 at which time a history of headaches since age 
15 was noted.  An impression of classic migraine with 
associated right facial paresthesia was made.  

Pertinent Law and Regulations

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.304 (2002).  

Service connection for a disability may be established based 
on aggravation of disease or injury which preexisted service 
when there is an increase in disability during service unless 
the increase is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2002).  
Establishing service connection for a disability based on 
aggravation requires (1) evidence sufficient to show that a 
disease or injury preexisted service; (2) evidence showing an 
increase in disability during service sufficient to raise a 
presumption of aggravation of the disability; and (3) an 
absence of clear and unmistakable evidence to rebut the 
presumption of aggravation which may include evidence showing 
that the increase in severity was due to the natural progress 
of the disability.  38 C.F.R. § 3.306(b) (2002).  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 

Analysis

The veteran maintains that a right knee disorder and 
headaches pre-existed service and were aggravated therein. 

Right Knee

In this case, the Board believes that the evidence clearly 
establishes that a right knee disorder existed prior to 
service as documented in the service medical records, 
referencing a diagnosis of "sliding knee cap" made when the 
veteran was 16 or 17, according to her own reported history.  
It is equally clear that the veteran was treated for right 
knee problems, diagnosed as patellofemoral syndrome during 
service.

The Board now turns to the matter of current disability. The 
only pertinent post-service medical evidence consists of an 
August 1997 VA examination report, dated about 4 months after 
the veteran's separation from service.  That record 
documented the veteran's complaints of right knee discomfort.  
Essentially, the clinical examination of the right knee was 
entirely normal, except for a notation of crepitus of the 
right knee.  Full and painless range of motion was shown at 
that time and X-ray films of the right knee were negative.  
The examiner concluded that no disease of the knee was found.  
The record is subsequently negative for any clinical records 
documenting right knee symptoms or treatment.  

The evidence reflects that no functional impairment of the 
right knee has been identified post-service.  Although the 
Board does not dispute that the veteran has occasional 
discomfort of the right knee, this symptom does not represent 
a finding of an underlying disability of the right knee, 
inasmuch it is productive of no physical or functional 
impairment.  See Sanchez-Benitez v. Principi, 239 F.3d 1356 
(Fed. Cir. 2001); Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999) (service connection may not be granted for symptoms 
unaccompanied by a diagnosed disability).  Although the 
veteran has also reported that she has limitation of the 
right knee, the clinical evidence simply does not establish 
any objective evidence of physical limitation or impairment 
of the right knee.

The Board also points out that the record does not include 
medical evidence or an opinion which etiologically links the 
veteran's current complaints of right knee problems and 
service.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage 
v. Gober, 10 Vet. App. 488 (1997).

A veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  Even where there is evidence of an injury or 
disease in service, there must be a present disability 
resulting from that disease or injury.  See Degmetich v. 
Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  In this case, there 
is simply no currently manifested right knee disorder or 
disability, despite the fact that an examination was 
conducted to diagnose such a condition.  

For the reasons and bases provided above, the preponderance 
of the evidence is against the claim of service connection 
for a right knee disorder, in the absence of current right 
knee disability.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit of the 
doubt rule.  See 38 .S.C.A.§ 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2002).  In this case, the Board finds that a 
discussion of whether the right knee disorder underwent a 
permanent increase in severity as a result of service is 
unnecessary inasmuch as current right knee disability is not 
shown.  

Headaches

In this case, the evidence clearly establishes that the 
veteran experienced headaches prior to service as documented 
in the service medical records, referencing the veteran's 
symptoms of headaches since high school.  It is also clearly 
established in the service medical records that the veteran 
experienced headaches that were treated during service.

Because it has been established that the veteran's claimed 
headaches existed prior to service the Board's analysis must 
then turn to the remaining issues, which are, first, the 
presence of a current disability, and, second whether the 
evidence shows that headaches underwent a permanent increase 
in severity as a result of his military service.  As noted 
above, the pertinent regulations provide that, in order to 
establish service connection by way of aggravation, it must 
first be shown that there was an increase in severity of the 
condition during service.

Initially, the record contains a post-service diagnosis of 
migraine headaches made during a 1997 VA examination.  
Accordingly, the presence of the currently claimed headache 
disorder is clinically established.

Having reviewed the complete record, the Board finds that the 
evidence includes a competent medical opinion to the effect 
that the veteran's headaches underwent a permanent increase 
in severity as a result of her period of active duty.  This 
opinion, rendered by a VA examination in August 1997, 
represents the most probative evidence on the matter, 
inasmuch as it squarely addresses the matter of aggravation.  
Moreover, the evidentiary record contains no conflicting 
opinions regarding aggravation.   

Weighing the evidence, the Board finds that it is, at the 
very least, in equipoise.  Accordingly, the veteran is 
entitled to the application of the benefit of the doubt, and 
therefore service connection is warranted for headaches, 
based on a the conclusion that headaches which existed prior 
to service were permanently aggravated therein.  

ORDER

Service connection for a right knee disorder is denied.

Service connection for headaches is granted.


REMAND

Additional evidentiary development is warranted in 
conjunction with the veteran's claim of entitlement to 
service connection for dysthymic disorder.  

The service medical records reflect that the veteran 
underwent an evaluation by a medical board in November 1996.  
At that time a diagnosis of dysthymic disorder, existing 
prior to service, was made.  When examined by VA in August 
1997, a diagnosis of dysthymic disorder was again made.  The 
record, however, contains no opinion squarely addressing the 
question of aggravation.  Accordingly, a VA examination will 
be ordered so that the critical questions regarding this 
claim may be resolved.  

Accordingly, this case is remanded for the following actions:

1.  The RO should contact the veteran and 
request that she identify all VA or non-
VA medical care providers who have 
treated her for her service-connected 
psychiatric condition, currently 
diagnosed as dysthymic disorder.  After 
securing any necessary releases, the RO 
should obtain copies of all treatment 
records referred to by the veteran.  
Regardless of the veteran's response, the 
RO should obtain any available VA 
treatment records that may be pertinent 
to this claim.  These records should then 
be associated with the claims file.

2.  The RO should schedule the veteran 
for a VA examination by an appropriate 
specialist in order to determine the 
etiology of her currently diagnosed 
dysthymic disorder.  The examiner is 
requested to review the veteran's service 
medical records and claims folder in 
conjunction with the examination.

Upon reviewing the entirety of the 
record, an opinion should be provided as 
to whether dysthymic disorder which was 
initially diagnosed during service, 
existed prior to service.  If so, the 
examiner should opine as to whether this 
disorder chronically increased in 
severity during service, beyond the 
natural progression of the condition.  

The examiner should provide complete 
rationale for all conclusions reached. 
The report of the examination should be 
associated with the veteran's VA claims 
folder.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2002) 
are fully complied with and satisfied.  
Thereafter, the RO should readjudicate 
the claim of entitlement to service 
connection for tinnitus.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


